ORDER •
The BIA had no authority to issue an order removing Rosales-Viana to Colombia. See Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.2004); Salvatierra-Cermeno v. Gonzales, 404 F.3d 1119 (9th Cir.2005). Because 8 U.S.C. § 1252 only gives this court jurisdiction to review final orders of removal, we lack jurisdiction to review Rosales-Viana’s petition for review.
We therefore construe the case as a petition for the writ of habeas corpus under 28 U.S.C. § 2241 and transfer it to the United States District Court of Nevada, Las Vegas. See Molina-Camacho, 393 F.3d at 942; 28 U.S.C. § 1631. Upon transfer, Rosales-Viana may make any necessary amendments to perfect the form of his petition.
TRANSFERRED.